                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

WILLIE BELL,                                       §
                                                   §
                 Plaintiff,                        §
v.                                                 §    Civil Action No. 3:16-CV-3415-L
                                                   §
DALLAS COUNTY SHERIFF’S,                           §
DEPARTMENT; LUPE VALDEZ;                           §
YOLANDA LARA; and OFFICER                          §
RICHARDSON,                                        §
                                                   §
                 Defendants.                       §

                                               ORDER

        The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 11) was entered on August 19, 2019, recommending that the court dismiss with

prejudice this action under 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i) for failure to state a

claim. The Report further recommends that the dismissal of this action should count as a “strike” or

“prior occasion” within the meaning 28 U.S.C. § 1915(g). No objections to the Report were filed.

        Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court dismisses with prejudice this action under 28 U.S.C. §§ 1915A(b)(1)

and 1915(e)(2)(B)(i) for failure to state a claim. Further, the dismissal of this action shall count as

a “strike” or “prior occasion” within the meaning 28 U.S.C. § 1915(g).

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and


Order – Page 1
n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. See Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this certification

by filing a separate motion to proceed in forma pauperis on appeal with the clerk of the United States

Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 13th day of September, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
